DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/16/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Ward #41,367 on 10/19/2021.

The application has been amended as follows: 

	1.  (Currently Amended)  A work vehicle comprising:
a cabin which is provided beneath an inner roof in a height direction along a height of the work vehicle and in which a boarding space is formed; and
an electronic control system for automatic driving through which a vehicle body is automatically driven, 
wherein the electronic control system includes a positioning unit that measures the position and orientation of the vehicle body, and a cooperation control unit that causes the vehicle body to automatically travel in cooperation with another vehicle,

the cooperation control unit includes a communication module that wirelessly communicates with another vehicle to exchange information regarding cooperative travel with the other vehicle, including vehicle body position information, and
a first antenna for in-vehicle information communication, a second antenna for image information communication, a third antenna for search information communication, and a fourth antenna for radio reception 

2.  (Currently Amended)  The work vehicle according to claim 1, further comprising:
an in-vehicle information acquisition unit that acquires in-vehicle information including a vehicle speed; and a monitoring unit that monitors the surroundings of the vehicle body,
wherein the first antenna for in-vehicle information communication is provided through which in-vehicle information acquired by the in-vehicle information acquisition unit is communicated as information regarding cooperative travel with another vehicle, and antennas for monitored information communication are provided through which monitored information monitored by the monitoring unit is communicated as information regarding cooperative travel with another vehicle.

3.  (Original)  The work vehicle according to claim 2,

the image processing apparatus is provided in the storage space.

4.  (Original)  The work vehicle according to claim 3,
wherein the monitoring unit includes, as the monitoring cameras, a front monitoring camera that captures an image of objects that are located forward of the vehicle body, a right monitoring camera that captures an image of objects that are located to the right of the vehicle body, a left monitoring camera that captures images of objects that are located to the left of the vehicle body, and a rear monitoring camera that captures an image of objects that are located rearward of the vehicle body,
the front monitoring camera is provided at a front end of the upper end portion of the cabin, at a central position in a left-right direction,
the right monitoring camera is provided at a right end of the upper end portion of the cabin,
the left monitoring camera is provided at a left end of the upper end portion of the cabin, and
the rear monitoring camera is provided at a rear end of the upper end portion of the cabin, at a central position in the left-right direction.

5.  (Original)  The work vehicle according to claim 4,


6.  (Previously Presented)  The work vehicle according to claim 3,
wherein the monitoring unit includes lights that illuminate areas that are to be captured by the monitoring cameras.

7.  (Previously Presented)  The work vehicle according to claim 3,
wherein the monitoring unit includes an obstacle searcher that searches for an obstacle and a search information processing apparatus that performs determination processing to determine whether or not an obstacle has approached based on search information from the obstacle searcher, and
the search information processing apparatus is provided in the storage space.

8.  (Original)  The work vehicle according to claim 7,
wherein the cabin includes a roof frame that has a substantially rectangular shape in plan view and detachably supports the outer roof, and a cross member that is detachably installed so as to span between left and right end portions of the roof frame, and
the cross member includes a supporting member that supports the communication information processing apparatus, the image processing apparatus, and the search information processing apparatus in the storage space.


wherein the antennas for monitored information communication include [[an]] the second antenna for image information communication through which information from the image processing apparatus is communicated, and [[an]] the third antenna for search information communication through which information from the search information processing apparatus is communicated.

10.  (Previously Presented)  The work vehicle according to claim 7, further comprising:
a contact avoidance control unit that outputs an emergency stop instruction to the cooperation control unit upon detecting that an obstacle has approached based on the result of determination performed by the search information processing apparatus,
wherein the cooperation control unit communicates with another vehicle to exchange the emergency stop instruction via the communication module as information regarding cooperative travel with the other vehicle, and performs emergency stop control to cause the vehicle body to make an emergency stop based on the emergency stop instruction.

11.  (Previously Presented)  The work vehicle according to claim 1, further comprising:
a display apparatus in the boarding space, the display apparatus displaying information regarding another vehicle received by the communication module.

12.-15.  (Canceled)  

16.  (Currently Amended)  A work vehicle comprising:

an electronic control system for automatic driving through which a vehicle body is automatically driven; 
an in-vehicle information acquisition unit that acquires in-vehicle information including a vehicle speed; and 
a monitoring unit that monitors the surroundings of the vehicle body,
wherein the electronic control system includes a positioning unit that measures the position and orientation of the vehicle body, and a cooperation control unit that causes the vehicle body to automatically travel in cooperation with another vehicle,
wherein the cabin is provided with a roof that provides a storage space that is surrounded by an inner roof and an outer roof,
wherein the cooperation control unit includes a communication module that wirelessly communicates with another vehicle to exchange information regarding cooperative travel with the other vehicle, including vehicle body position information,
wherein a first antenna for in-vehicle information communication, a second antenna for image information communication, a third antenna for search information communication, and a fourth antenna for radio reception 
wherein the first antenna for in-vehicle information communication is provided through which in-vehicle information acquired by the in-vehicle information acquisition unit is communicated as information regarding cooperative travel with another vehicle, and antennas for monitored information communication, including the second antenna and the third antenna, are provided through which monitored information monitored by the monitoring unit is communicated as information regarding cooperative travel with another vehicle,
wherein the monitoring unit includes monitoring cameras that capture images of the surroundings of the vehicle body, and an image processing apparatus that processes the images captured by the monitoring cameras,
wherein the image processing apparatus is provided in the storage space,
wherein the monitoring unit includes, as the monitoring cameras, a front monitoring camera that captures an image of objects that are located forward of the vehicle body, a right monitoring camera that captures an image of objects that are located to the right of the vehicle body, a left monitoring camera that captures images of objects that are located to the left of the vehicle body, and a rear monitoring camera that captures an image of objects that are located rearward of the vehicle body,
wherein the front monitoring camera is provided at a front end of the upper end portion of the cabin, at a central position in a left-right direction,
wherein the right monitoring camera is provided at a right end of the upper end portion of the cabin,
wherein the left monitoring camera is provided at a left end of the upper end portion of the cabin, and
wherein the rear monitoring camera is provided at a rear end of the upper end portion of the cabin, at a central position in the left-right direction.

Allowable Subject Matter
Claims 1-11, and 16 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art Ogura et al. (US 20170248946 A1) teaches a work vehicle that cooperatively travels with another vehicle. Dowd et al. (US 20070187969 A1) teaches a cabin roof with a work space. However each limitation of the claim subject matter of Independent claims 1 and 16 are not taught alone or in combination. In particular, “a first antenna for in-vehicle information communication, a second antenna for image information communication, a third antenna for search information communication, and a fourth antenna for radio reception are provided on an upper end portion of the cabin, and a communication information processing apparatus of the communication module is provided in the storage space”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                                                                                                                                                                                                                           
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668